Citation Nr: 0508337	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left thigh disability 
secondary to the residuals of a shrapnel fragment wound of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had recognized Philippine guerrilla service from 
March to November 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The Board denied the veteran's claim in April 2000.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In December 2000 the Court granted a Joint Motion by the 
parties to remand the appeal, vacating the Board's decision 
and remanding for additional proceedings.  

The Board remanded the veteran's case to the RO in November 
2003 for additional development.  The case was returned to 
the Board in February 2005 for further appellate 
consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The evidence of record does not demonstrate that a left 
thigh disability was caused or aggravated by the veteran's 
service-connected shrapnel fragment wound residuals of the 
left knee.




CONCLUSION OF LAW

A left thigh disability is not proximately due to or the 
result of the service-connected shrapnel fragment wound 
residuals of the left knee.  38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
April 1997, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in July 1998, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
service connection for a left thigh disorder.  A supplemental 
statement of the case dated in August 2004 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefit sought.

Moreover, letters dated in June 2002, April 2003 and May 2004 
also instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's November 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the veteran's claim has been developed in compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

A physical examination conducted in March 1945, prior to the 
veteran's entry into service, was negative for any diagnosis, 
complaint of abnormal finding pertaining to the veteran's 
left thigh.  In a November 1945 Affidavit for Philippine Army 
Personnel, the section used for listing injuries or wounds 
sustained was blank.

An affidavit signed by two of the veteran's service comrades 
in August 1950 indicated that the veteran sustained a leg 
wound in service.

Upon VA examination in October 1950, the orthopedic examiner 
found a two-inch by one-inch tender adherent transverse scar 
at he anterior border of the left kneecap.  An X-ray was 
unremarkable.  The diagnosis was residuals of shrapnel wound 
of the left knee, healed scar, mild limitation of motion, 
knee joint secondary to adherent scar.  Service connection 
was established for a scar of the left knee in a January 1951 
rating decision.

On VA examination in October 1983, the examiner diagnosed 
healed scars of the left knee, residuals of shrapnel wound.  
X-ray examination revealed an essentially negative left knee.

In March 1992, the veteran reported that he had pain on 
motion in the left lower extremity.  The diagnosis was 
scarring of the left knee, allegedly a residual of a shrapnel 
wound, with limitation of flexion and extension due to pain.

Minimal degenerative arthritis of the left knee was diagnosed 
in July 1994.

In a June 1995 statement, the veteran complained of pain in 
the left lower extremity.

At a July 1996 VA examination, the veteran did not complain 
of left thigh problems.  No diagnosis pertaining to the 
veteran's thigh was noted.  An October 1996 VA examination 
report is also silent as to the veteran's left thigh.

In March 1997 the veteran claimed that he had an abnormality 
or disorder of the left thigh, which he believed was the 
residual of his service-connected knee disorder.

A September 1997 VA examination was carried out in response 
to the veteran's claim.  The examiner concluded that the scar 
on the veteran's left knee did not affect the left knee or 
hip function.  It was recommended that the veteran be worked 
up for spine and hip problems, which were thought to be 
secondary to degenerative osteoarthritis.

On VA examination in May 2003, diagnoses were residuals of a 
gunshot wound to the left knee and moderately severe 
osteoarthritis of the knees, right greater than left, due to 
advanced age.  The examiner concluded that a left thigh 
condition was not due to the gunshot wound.  He pointed out 
that X-rays had not revealed any bony involvement of the knee 
joint, and that the right knee was in fact more arthritic 
than the left.  He indicated that any condition of the left 
lower extremity was due mainly to degenerative osteoarthritis 
which was caused by advancing age as opposed to the veteran's 
war injury.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having carefully reviewed the evidence pertaining to the 
veteran's claim, the Board concludes that service connection 
for a left thigh disability is not warranted.  In this regard 
the Board notes that there is no evidence that the veteran 
has been diagnosed with any specific disorder of the left 
thigh.  Moreover, VA examiners have concluded that any 
condition of the left lower extremity is due to 
osteoarthritis, which in turn is due to his advancing age and 
not his war injury.  Finally, the veteran has not submitted 
any evidence to contradict the VA findings.

The Board has also considered the veteran's arguments that 
his claimed left thigh disorder is related to his service-
connected shrapnel fragment wound residuals; however, as a 
layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is again the 
veteran's claim.


ORDER

Entitlement to service connection for a left thigh disability 
as secondary to shrapnel fragment wound of the left knee is 
denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


